Dismissed and Opinion filed October 23, 2003








Dismissed and Opinion filed October 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00985-CV
____________
 
JAHANE COTE, Appellant
 
V.
 
ALLSTATE INSURANCE COMPANY and 
ALLSTATE INDEMNITY COMPANY, Appellees
 

 
On Appeal from the 215th District
Court
Harris County, Texas
Trial Court Cause No.
00-62592
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed July 14, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On September 23, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 23, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.